 

Exhibit 10.2

 

Execution Version

 

JOINDER

 

TO

 

TERM LOAN CREDIT
AND SECURITY AGREEMENT
AND OTHER DOCUMENTS

 

THIS JOINDER (this “Joinder”) is entered into as of April 17, 2019, by and among
HUDSON TECHNOLOGIES COMPANY, a Tennessee corporation (“Hudson Technologies”),
HUDSON HOLDINGS, INC., a Nevada corporation (“Holdings”), and ASPEN
REFRIGERANTS, INC. (formerly known as AIRGAS-REFRIGERANTS, INC.), a Delaware
corporation (“ARI” and together with Hudson Technologies, and Holdings,
collectively, the “Borrowers”, and each a “Borrower”), the other Credit Parties
hereto, Glacier International, Inc., a New York corporation, Glacier Trading
Corp., a New York corporation, HFC International, Inc., a New York corporation,
HFC Traders, Inc., a New York corporation, RCT International, Inc., a New York
corporation, RCTI Corp., a New York corporation, RCTI Trading, Inc., a New York
corporation, RGIT, Inc., a New York corporation, RGIT Trading Corp., a New York
corporation, RGT Enterprises, Inc., a New York corporation (collectively, the
“New Subsidiaries”, and each a “New Subsidiary”), the financial institutions
party hereto as lenders (the “Lenders”), and U.S. BANK NATIONAL ASSOCIATION, a
national banking association, as collateral agent and administrative agent for
the Lenders (in such capacities, the “Agent”).

 

BACKGROUND

 

The Credit Parties, Agent and the Lenders are parties to that certain Term Loan
Credit and Security Agreement, dated as of October 10, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) pursuant to which Agent and Lenders provide the Credit Parties with
certain financial accommodations.

 

Pursuant to Section 7.12 of the Credit Agreement, each New Subsidiary is
required to become a Guarantor and Credit Party under the Credit Agreement and
Other Documents by, among other things, executing and delivering this Joinder to
the Agent; and

 

NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of the Borrower by the Agent
and the Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.            Definitions. All capitalized terms not otherwise defined herein
shall have the meanings given to them in the Credit Agreement.

 

 

 

 

2.            Joinder. Subject to satisfaction of the conditions precedent set
forth in Section 3 below:

 

(a)       each New Subsidiary is hereby added as a Guarantor under the Credit
Agreement and the Guaranty and Suretyship Agreement, dated as of October 10,
2017, executed by HT, as a Guarantor, in favor of the Agent (the “Guaranty” and
together with the Credit Agreement, the “Joined Documents”), and all references
to “Guarantor” or “Guarantors” contained in the Credit Agreement or any of the
Other Documents shall hereafter be deemed to include such New Subsidiary;

 

(b)       each New Subsidiary hereby adopts each of the Joined Documents,
assumes them in full, and acknowledges that it is jointly and severally liable
for the payment, discharge, satisfaction and performance of all Obligations as a
Guarantor under the Joined Documents as if it were an original signatory
thereunder. Without limiting the generality of the foregoing, in order to secure
the prompt payment and performance of the Obligations to the extent provided in
the Credit Agreement, each New Subsidiary hereby assigns, pledges and grants to
Agent, for its benefit and for the ratable benefit of Lenders, a continuing
security interest in and to all Collateral owned by such New Subsidiary, whether
now owned or existing or hereafter acquired or arising and wherever located.
Agent (or its designee) is hereby authorized (but not obligated) to file a UCC-1
financing statement in the applicable jurisdiction to evidence such security
interest; and

 

(c)       each New Subsidiary acknowledges that it is jointly and severally
liable as a “Guarantor” under the Other Documents for the payment, discharge,
satisfaction and performance of all Obligations to the extent set forth in the
Guaranty.

 

3.            Conditions of Effectiveness. This Joinder shall become effective
as of the date hereof upon satisfaction of the following conditions. Agent and
Lenders shall have received:

 

(a)       a copy of this Joinder duly executed by Agent, Lenders, the Credit
Parties and the New Subsidiaries;

 

(b)       a Secretary’s Certificate and resolutions, all in form and substance
reasonably satisfactory to Required Lenders, of the board of directors or
comparable governing body of each New Subsidiary authorizing (1) the execution,
delivery and performance of this Joinder and (2) the granting by such New
Subsidiary of the Liens created by the Credit Agreement, and such certificate
shall state that the resolutions thereby certified have not been amended,
modified, revoked or rescinded as of the date of such certificate;

 

(c)       a copy of the certificate of incorporation and by-laws (or other
comparable governing documents) of each New Subsidiary, and all amendments
thereto, such certificate shall have been certified by the Secretary of State or
other appropriate official of its jurisdiction of formation;

 

(d)       good standing certificates for each New Subsidiary dated not more than
thirty (30) days prior to the date of this Joinder, issued by the Secretary of
State or other appropriate official of such New Subsidiary’s jurisdiction of
formation and each jurisdiction where the conduct of such New Subsidiary’s
business activities or the ownership of their respective properties necessitates
qualification to the extent not maintaining such qualification could not
reasonably be expected to have a Material Adverse Effect;

 

 -2-

 

 

(e)       UCC, tax and judgment (or similar foreign) lien searches with respect
to the New Subsidiaries in such jurisdictions as Required Lenders shall require,
and the results of such searches shall be satisfactory to Required Lenders;

 

(f)       an executed opinion of counsel in form and substance reasonably
satisfactory to Required Lenders, which shall cover such matters which were
opined upon in the opinion letter furnished with respect to the Credit Parties
on the Closing Date, as such matters apply to each New Subsidiary;

 

(g)       a perfection certificate completed and duly executed by the New
Subsidiaries, which shall be in form and substance comparable to the Perfection
Certificate completed and furnished by the Credit Parties on the Closing Date;

 

(h)       to the extent necessary, an updated set of schedules to any Joined
Document, reflecting any additional disclosures required on account of the New
Subsidiaries; and

 

(i)       (x) certificates evidencing each New Subsidiary’s liability and
property insurance policies, (y) an endorsement to each New Subsidiary’s
property insurance naming Agent as lender loss payee, and (z) an endorsement to
each New Subsidiary’s liability insurance naming Agent as additional insured.

 

4.            Representations and Warranties. Each Credit Party (including each
New Subsidiary) hereby represents, warrants and covenants as follows:

 

(a)       This Joinder and the Joined Documents, constitute the legal, valid and
binding obligations of each Credit Party and are enforceable against each Credit
Party in accordance with their respective terms.

 

(b)       Upon the effectiveness of this Joinder, each Credit Party hereby
reaffirms all covenants made in the Credit Agreement and the Other Documents to
which it is party and hereby represents and warrants that each of the
representations and warranties made in the Credit Agreement, the Other Documents
and any related agreements to which it is a party, and each of the
representations and warranties contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with the Credit Agreement, the Other Documents or any related agreement to which
it is party shall be true and correct in all material respects as of the
effective date of this Joinder (except (i) to the extent that such
representations and warranties relate solely to an earlier date, in which case
they shall be true and correct in all material respects on and as of such
earlier date, as applicable, and (ii) such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality thereof).

 

(c)       No Default or Event of Default has occurred and is continuing or would
exist after giving effect to this Joinder.

 

 -3-

 

 

(d)       No Credit Party has any defense, counterclaim or offset with respect
to the Credit Agreement or the Other Documents.

 

(e)       The Credit Agreement and Other Documents are in full force and effect,
and are hereby ratified and confirmed.

 

(f)       Agent and Lenders have and will continue to have a valid first
priority lien and security interest in all Term Loan Priority Collateral and a
valid second priority lien and security interest in all Revolving Credit
Priority Collateral (as provided in the Intercreditor Agreement), in each case
subject to Permitted Encumbrances, and each Credit Party expressly reaffirms all
guarantees, security interests and liens granted to Agent and Lenders pursuant
to the Credit Agreement and the Other Documents.

 

5.            Effect of Joinder.

 

(a)       Except as specifically amended herein, the Credit Agreement and all
the Other Documents, shall remain in full force and effect, and are hereby
ratified and confirmed.

 

(b)       The execution, delivery and effectiveness of this Joinder shall not
operate as a waiver of any right, power or remedy of Agent or any Lender, nor
constitute a waiver of any provision of the Credit Agreement or any Other
Document.

 

(c)       This Joinder shall be an Other Document for all purposes under the
Credit Agreement.

 

6.            Governing Law. This Joinder shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns and
shall be governed by and construed in accordance with the laws of the State of
New York.

 

7.            Headings. Section headings in this Joinder are included herein for
convenience of reference only and shall not constitute a part of this Joinder
for any other purpose.

 

8.             Counterparts; Facsimile. This Joinder may be executed by the
parties hereto in one or more counterparts, each of which shall be deemed an
original and all of which when taken together shall constitute one and the same
document. Any signature delivered by a party by facsimile or electronic
transmission shall be deemed to be an original signature hereto.

 

9.           Agent. In executing this Joinder, acting hereunder and receiving
documents hereunder, the Agent shall be entitled to the rights, benefits,
protections, indemnities and immunities afforded to it under the Credit
Agreement. By their signatures hereto, the Lenders (x) confirm that they have
received each of the documents required by Section 3 hereof and the conditions
to the effectiveness of this Joinder have been satisfied, and (y) hereby direct
the Agent to execute and deliver this Joinder.

 

[SIGNATURE PAGE FOLLOWS]

 

 -4-

 

 

IN WITNESS WHEREOF, this Joinder to Term Loan Credit and Security Agreement has
been duly executed as of the day and year first written above.

 

  BORROWERS:       HUDSON TECHNOLOGIES COMPANY         By: /s/ Brian F. Coleman
  Name: Brian F. Coleman   Title: President, Chief Operating Officer        
HUDSON HOLDINGS, INC.         By: /s/ Brian F. Coleman   Name: Brian F. Coleman
  Title: President, Chief Operating Officer         ASPEN REFRIGERANTS, INC.    
    By: /s/ Brian F. Coleman   Name: Brian F. Coleman   Title: President, Chief
Operating Officer         GUARANTOR:       HUDSON TECHNOLOGIES, INC.         By:
/s/ Brian F. Coleman   Name: Brian F. Coleman   Title: President, Chief
Operating Officer

 

Signature Page to Joinder Agreement – Hudson Technologies (April 2019)

 

 

 

 



 

  NEW SUBSIDIARIES:       Glacier International, Inc.       By: /s/ Brian F.
Coleman   Name: Brian F. Coleman   Title: President, Chief Operating Officer    
    Glacier Trading Corp.         By: /s/ Brian F. Coleman   Name: Brian F.
Coleman   Title: President, Chief Operating Officer         HFC International,
Inc.         By: /s/ Brian F. Coleman   Name: Brian F. Coleman   Title:
President, Chief Operating Officer         HFC Traders, Inc.         By: /s/
Brian F. Coleman   Name: Brian F. Coleman   Title: President, Chief Operating
Officer         RCT International, Inc.         By: /s/ Brian F. Coleman   Name:
Brian F. Coleman   Title: President, Chief Operating Officer         RCTI Corp.
        By: /s/ Brian F. Coleman   Name: Brian F. Coleman   Title: President,
Chief Operating Officer

 

Signature Page to Joinder Agreement – Hudson Technologies (April 2019)

 

 

 

 

  RCTI Trading, Inc.         By: /s/ Brian F. Coleman   Name: Brian F. Coleman  
Title: President, Chief Operating Officer         RGIT, Inc.         By: /s/
Brian F. Coleman   Name: Brian F. Coleman   Title: President, Chief Operating
Officer         RGIT Trading Corp.         By: /s/ Brian F. Coleman   Name:
Brian F. Coleman   Title: President, Chief Operating Officer         RGT
Enterprises, Inc.         By: /s/ Brian F. Coleman   Name: Brian F. Coleman  
Title: President, Chief Operating Officer

 

Signature Page to Joinder Agreement – Hudson Technologies (April 2019)

 



 

 

 

AGENT: U.S. BANK NATIONAL ASSOCIATION,   as Agent   By: /s/ Prital K. Patel  
Name: Prital K. Patel   Title: Vice President

 

Signature Page to Joinder Agreement – Hudson Technologies (April 2019)

 

 

 

 

  LENDERS:       FS KKR CAPITAL CORP.       By: /s/ Philip S. Davidson   Name:
Philip S. Davidson   Title: Authorized Signatory       GREEN CREEK LLC       By:
/s/ Philip S. Davidson   Name: Philip S. Davidson   Title: Authorized Signatory
      JUNIATA RIVER, LLC       By: /s/ Philip S. Davidson   Name: Philip S.
Davidson   Title: Authorized Signatory       JEFFERSON SQUARE FUNDING LLC      
By: /s/ Philip S. Davidson   Name: Philip S. Davidson   Title: Authorized
Signatory       FS INVESTMENT CORPORATION IV       By: /s/ Philip S. Davidson  
Name: Philip S. Davidson   Title: Authorized Signatory

 

Signature Page to Joinder Agreement – Hudson Technologies (April 2019)

 

 

